Laughlin, J. (dissenting) :
I think, if the plaintiff was mistaken about signing the papers in blank, it must be presumed that he knew their contents. According to his testimony, there being no writing, there, was no misrepresentation as to the contents. He merely contends that the papers were signed in blank. That contention, in my judgment, cannot be sustained. It, therefore, follows that he signed with these papers filled out as they now appear, and, if so, he'is chargeable with knowledge of their contents,, and the settlement was authorized.
Judgment and order affirmed, with costs.